AMENDMENT TO ESCROW INSTRUCTIONS

TO: CHICAGO TITLE COMPANY, licensed by the California Department of Insurance

          16969 VON KARMAN, IRVINE, CALIFORNIA 92606
   
 
       
(949)263-4019 Fax {949)263-0536
 
 

 
       
Escrow No. 73823093 — M19
  Escrow Officer Lorri Beasley   Date May 14, 2007

Property: Thunderbird Medical Plaza I, II and III, Scottsdale, ARIZONA

1. FIRST AMENDMENT TO SALE ESCROW AGREEMENT AND ESCROW INSTRUCTIONS
2.
3. The original sale Agreement and Escrow Instructions dated April 6, 2007, and
any
4. amendments and/or supplements thereto, are hereby amended and/or supplemented
as set
5. forth herein as pertains to the T-Bird 5310 Land:
6.
7. 1. The purchase price as referenced in Section 2 is hereby amended to be a.
8. $13,500,000.00.
9.
10. 2. The credit to Buyer of $250,000.00 as referenced in Section 13(c)(ii)(b)
is hereby
11. deleted.
12.
13. 3. Seller and Buyer have agreed that the Escrows for the T-Bird 5310 Land
(Escrow No.
14. 73823093-M19) and the T-Bird 5410/5422 Land (Escrow No. 73823094-M19) may
close
15. substantially concurrently but independently from each other.
16.
17. 4. Additional Non-Refundable, Fully Earned Deposit and Release Provisions:
Buyer has
18. deposited $5,582,160.99 (or the exact sum due per the following paragraph)
via wire
19. which upon receipt of these signed amendment instructions shall be deemed
20. non-refundable and fully earned, except as provided in the Agreement. Said
funds were
21. deposited into escrow no. 73823903-M19 and by signature hereunder, buyer
authorizes
22. transfer of said funds into the herein escrow.
22.
23. 5. Release of Funds: Provided escrow holder is in receipt of these signed
escrow
24. instructions from all parties and clearance of all funds on deposit, and is
irrevocably
25. committed to close the transaction contemplated in the Sale Agreement and
Escrow
26. Instructions, on the terms provided for therein, escrow holder is instructed
to
27. release immediately the sum of $5,582,160.99 (or as may be adjusted pursuant
to the
28. instructions of lender of record) to Seller’s existing lender for the
purpose of
29. satisfying the defeasance of said loan per said lender’s instructions, which
will be
30. applied towards the total purchase price and Seller’s demand for cash at the
close of
31. escrow is hereby reduced accordingly.
32.
33.
34. ALL OTHER TERMS AND CONDITIONS ARE TO REMAIN THE SAME.
35.
36.
37. BUYER:
38.
39. See Signature Page attached
40.
41.
42.
43.
44.

1

AMENDMENT TO ESCROW INSTRUCTIONS (CONTINUED)

         
TO: CHICAGO TITLE COMPANY
  Escrow No.
Date   73823093 — M19
May 14, 2007

1.
2. BUYER:
3.
4. NNN Healthcare/Office REIT
5. Thunderbird Medical, LLC,
6. a Delaware limited liability company
7. BY: NNN Healthcare/Office REIT Holdings, L.P.,
8. a Delaware limited partnership,
9. Its Sole Member
10. By: NNN Healthcare/Office REIT, Inc,
11. a Maryland corporation,
12. Its General Partner
13.
14.
15. By: /s/ Shannon K S Johnson
16. Name: Shannon K S Johnson
17. Title: Chief Financial Officer
18.
19.
20. SELLER:
21.
22. See Signature Pages attached
23.
24.
25.
26.
27.
28.
29.
30.
31.
32.
33.
34.
35.
36.
37.
38.
39.
40.
41.
42.
43.
44.
45.
46.
47.
48.
49.
50.
51.
52.

SIGNATURE PAGES TO AMENDMENT DATED MAY 14, 2007
ESCROW NO. 73823093-M19

5310 WEST THUNDERBIRD ROAD,
LLC,
an Arizona limited liability company

By:      /s/ William Metzler



    William Metzler, Manager

WRM T-BIRD, LLC, a Delaware

limited liability company

     
By:
  WRM Investments, LLC, an
Arizona limited liability company,
its Sole Member

By:      /s/ William Metzler



    William Metzler, Manager

EDI T-BIRD, LLC, a Delaware limited

liability company

     
By:
  EDI Ocean, LLC, a California
limited liability company, its Sole
Member

By:      /s/ Scott O. Douglas



    Scott O. Douglas, Sole

Member

PVP T-BIRD, LLC, a Delaware limited

liability company

     
By:
  PVP Investments, LLC, a
Delaware limited liability
company, its Sole Member

By:      _/s/ James D. Vandever



    James D. Vandever, Sole Member

2





SIGNATURE PAGES TO AMENDMENT DATED MAY 14, 2007
ESCROW NO, 73823093-M19 (CONTINUED)

COURTLEIGH T-BIRD, LLC, a

Delaware limited liability company

By: 11745 Courtleigh Drive, LLC,

a California limited liability company,

its Sole Member

By:      /s/ Hugh H. Evans, III



    Hugh H. Evans, III, Manager

MONGAN T-BIRD, LLC, a Delaware

limited liability company

By:      /s/ Jeffrey Mongan



    Jeffrey Mongan, Trustee of the
Jeffrey John Mongan and Karen
Knutzen Mongan Trust Agreement

Dated June 22, 2004

BOOTH T-BIRD, LLC, a Delaware

limited liability company

By:      /s/ J. Clark Booth



J.   Clark Booth, Trustee of the J.
Clark Booth Trust

Dated September 17, 2002, Member

GERTMENIAN T-BIRD, LLC, a

Delaware limited liability company

By:      /s/ Beth Booth Gertmenian _



    Beth Booth Gertmenian, Trustee of
the Beth Booth Gertmenian Separate

Property Trust Dated October 27,
2000, Member

3

SIGNATURE PAGES TO AMENDMENT DATED MAY 14, 2007
ESCROW NO. 73823093-M19 (CONTINUED)

BLAND T-BIRD, LLC, a

Delaware limited liability company

By:      /s/ Howard Bland



    Howard Bland, Trustee of the
Howard Bland Living Trust

Dated October 10, 1980,
Restated July 20, 1994 and further
Restated October 7, 2004, Member

4